DETAILED ACTION

This Office Action is in response to the Preliminary Amendments filed March 31, 2021. Claim(s) 11-12, 15, and 17-20 have been amended. Therefore, Claim(s) 1-20 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/5/2021 & 10/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 8,731,523 B2, claim(s) 1-20 of U.S. Patent No. 9,277,023 B1, claim(s) 1-20 of U.S. Patent No. 10,142,430 B1, claim(s) 1-20 of U.S. Patent No. 10,601,940 B2, and claim(s) 1-20 of U.S. Patent No. 10,972,565 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-20 is/are generic to all that is recited in claim(s) 1-20 of U.S. Patent No. 8,731,523 B2, claim(s) 1-20 of U.S. Patent No. 9,277,023 B1, claim(s) 1-20 of U.S. Patent No. 10,142,430 B1, claim(s) 1-20 of U.S. Patent No. 10,601,940 B2, and claim(s) 1-20 of U.S. Patent No. 10,972,565 B2. That is, claim(s) 1-20 is/are anticipated by claim(s) 1-20 of U.S. Patent No. 8,731,523 B2, claim(s) 1-20 of U.S. Patent No. 9,277,023 B1, claim(s) 1-20 of U.S. Patent No. 10,142,430 B1, claim(s) 1-20 of U.S. Patent No. 10,601,940 B2, and claim(s) 1-20 of U.S. Patent No. 10,972,565 B2.

Allowable Subject Matter

Claim(s) 1-20 is/are allowed upon filing and approval of a proper Terminal Disclaimer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475  and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        6/9/2022